FILED
                            NOT FOR PUBLICATION                            DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50238

               Plaintiff - Appellee,             D.C. No. 3:90-cr-00856-JAH

  v.
                                                 MEMORANDUM*
ELADIO SOTO BOUZA, a.k.a. Fantoma,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Eladio Soto Bouza appeals pro se from the district court’s order denying his

18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo whether the district court had



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
authority to modify a defendant’s sentence under section 3582(c)(2), see United

States v. Austin, 676 F.3d 924, 926 (9th Cir. 2012), and we affirm.

      Bouza contends that he is entitled to a sentence reduction because the

government failed to comply with the requirements of 21 U.S.C. § 851 at his

original sentencing. This contention does not support relief under section

3582(c)(2). See Dillon v. United States, 130 S. Ct. 2683, 2691 (2010) (section

3582(c)(2) authorizes “only a limited adjustment to an otherwise final sentence and

not a plenary resentencing proceeding”). Bouza is not entitled to relief under

section 3582(c)(2) because he was sentenced in 1991 to a life term, the statutory

mandatory minimum under 21 U.S.C. § 841(b)(1)(A) (1991), and not based on a

Guidelines range that was subsequently lowered. See 18 U.S.C. § 3582(c)(2); see

also United States v. Augustine, 712 F.3d 1290, 1295 (9th Cir. 2013) (the Fair

Sentencing Act’s new mandatory minimums do not apply to defendants who were

sentenced before the Act’s effective date).

      AFFIRMED.




                                          2